The record in this case consists of the petition; the preliminary writ; the return of the Chief of Police of Birmingham, to whom the writ was addressed; the warrant of Frank M. Dixon, Governor of Alabama, duly authenticated; notice to W. J. Wynn, City Attorney of Birmingham; the Judge's order denying the writ; the Appeal Bond and a copy of the Governor's warrant introduced in evidence; all of which were duly certified by the Clerk of the Circuit Court, in which the cause was tried.
The warrant of the Governor of Alabama appears to be regular in all particulars, and authorizes the arrest and detention of the petitioner and his delivery into the custody of the duly authorized Agent of the State of Ohio.
The proceedings appearing to be in all things regular, the order of the trial court is affirmed. Pruitt v. State, 24 Ala. App. 340,135 So. 310; Thacker v. State, 20 Ala. App. 302,101 So. 636; Paulk v. State, 225 Ala. 420, 143 So. 585.
There being no error in the record, the judgment is affirmed.
The judgment is affirmed.
Affirmed.